*838SUMMARY OPINION
FORSBERG, Judge.
FACTS
On May 14, 1985, this court remanded the Hortis dissolution to the trial court for further findings on the issue of child support:
* * * Absent a showing that the children’s needs require a higher level of support from the parent with the higher income, we believe the guidelines should be straight-forwardly applied, i.e., by requiring Theo to pay the monthly support indicated by the guidelines during the months Loretta has custody, and requiring Loretta to pay support according to her income and the support guidelines during the months Theo has custody.
The trial court on remand should determine the needs of the children. It may deviate upward from the guidelines-indicated support by making further findings, Minn.Stat. § 518.551, subd. 5(e), and may offset the respective child support obligations, or annualize payments, or both, within its discretion.
Hortis v. Hortis, 367 N.W.2d 633, 636 (Minn.Ct.App.1985).
On remand the trial court made new findings and modified its child support order. The court ordered Theo Hortis to pay Loretta Hortis $362.00 per month for child support throughout the year.
The new order allows two deviations from the statutory guidelines. Theo was ordered to pay an additional $195 per month for the six months that he had custody, but Loretta maintained certain fixed housing and clothing costs attributable to the children. Loretta was permitted a downward deviation because the trial court found that she is unable to pay the $152 guideline obligation for the six months that Theo has custody. The total deviation from “straightforward” application of the guidelines is thus $347 per month for six months or $173.50 per month on an annual basis.
DECISION
The trial court’s Amended Findings and Memorandum of Law comply with the directions of this court on remand. The trial court’s express findings of fact support its departure from the child support guidelines. See Minn.Stat. § 518.17, subd. 5 (1984); Esposito v. Esposito, 371 N.W.2d 608 (Minn.Ct.App.1985).
Affirmed.